 1

 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 8                                           AT SEATTLE
 9    WASTE ACTION PROJECT,
                                                         Case No. C17-498 RSM
10                    Plaintiff,
11                                                       STIPULATED MOTION AND ORDER
             vs.                                         TO EXTEND BRIEFING SCHEDULE ON
12    FRUHLING SAND AND                                  A MOTION FOR SUMMARY
      TOPSOIL, INC.,                                     JUDGMENT
13

14                   Defendant.
15          Counsel for Plaintiff Waste Action Project (WAP) and Defendant Fruhling Sand and

16   Topsoil, Inc. (Fruhling) respectfully request that the Court extend the deadlines for further

17   briefing on WAP’s Motion for Partial Summary Judgment (Dkt. # 45) for 30 days. WAP filed

18   its Motion for Partial Summary Judgment on June 20, 2019. Dkt. #45. Under Local Rule 7(d)(3),

19   Fruhling’s Response to the Motion is due July 8, 2019, and WAP’s Reply, if any, would be July

20   12, 2019.

21          The parties have separately stipulated to certain facts and issues to simplify this litigation

22   and avoid unnecessary costs, and have agreed to enter into good faith settlement negotiations to

23   resolve this matter. The parties jointly move to extend the briefing schedule on WAP’s Motion

24   for Partial Summary Judgment to allow for the parties to explore the possibility of settlement

25   without incurring additional costs associated with Fruhling’s response and WAP’s reply, which

26   would be unnecessary if a settlement is reached. This extension request will not affect other



     STIPULATED MOTION AND ORDER TO EXTEND                          MILLER NASH GRAHAM & DUNN LLP
                                                                                     AT T OR NE YS AT L AW
     BRIEFING SCHEDULE ON A MOTION FOR SUMMARY                               T: 206.624.8300 | F: 206.340.9599
                                                                                            P I ER 7 0
     JUDGMENT- 1                                                             2 8 0 1 ALAS K AN W AY, SUI T E 3 0 0
                                                                             SE AT T LE , W ASHI NGT ON 9 8 1 2 1
 1   deadlines or the trial date. The parties agree that good cause exists to extend the briefing deadlines
 2   and noting date, that a short extension of this deadline will promote judicial efficiency, and that no
 3   party will be prejudiced by the requested extension. Accordingly, the parties request the Court
 4   enter an Order extending the deadlines for further briefing on the Motion for 30 days, such that
 5   Fruhling’s Response would be due no later than August 8, 2019 and WAP’s Reply, if any, no
 6   later than August 16, 2019, and the noting date for the motion would be reset to August 16, 2019.
 7   The current and proposed deadlines are also provided in the following table:
 8

 9                                      Current Briefing Deadline          Proposed Briefing
                                                                           Deadline
10

11      Fruhling Response Brief         July 8, 2019                       August 8, 2019

12      WAP Reply Brief                 July 12, 2019                      August 16, 2019

13      Motion Noting Date              July 12, 2019                      August 16, 2019

14
            DATED this 8th day of July 2019.
15

16     s/ Marc Zemel                                     s/K. Michael Fandel
       Marc Zemel, WSBA No. 44325                        K. Michael Fandel, WSBA No. 16281
17     SMITH & LOWNEY, PLLC                              s/Douglas S. Morrison
       2317 E. John Str.                                 Douglas S. Morrison, WSBA No. 18769
18     Seattle, WA 98112                                 MILLER NASH GRAHAM & DUNN LLP
       Email: marc@smithandlowney.com                    Pier 70, 2801 Alaskan Way, Suite 300
19                                                       Seattle, WA 98121-1128
       Attorneys for Plaintiff                           Tel: (206) 624-8300
                                                         Fax: (206) 340-9599
20                                                       Email: michael.fandel@millernash.com
21                                                       Email: doug.morrison@millernash.com
                                                         Attorneys for Defendant Fruhling Sand and
22                                                       Topsoil, Inc.

23

24

25

26



     STIPULATED MOTION AND ORDER TO EXTEND                           MILLER NASH GRAHAM & DUNN LLP
                                                                                      AT T OR NE YS AT L AW
     BRIEFING SCHEDULE ON A MOTION FOR SUMMARY                                T: 206.624.8300 | F: 206.340.9599
                                                                                             P I ER 7 0
     JUDGMENT- 2                                                              2 8 0 1 ALAS K AN W AY, SUI T E 3 0 0
                                                                              SE AT T LE , W ASHI NGT ON 9 8 1 2 1
 1
                                               ORDER
 2         Based on the above stipulation, IT IS SO ORDERED.
 3
           DATED this 11th day of July 2019.
 4

 5

 6                                             A
                                               RICARDO S. MARTINEZ
 7                                             CHIEF UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



     STIPULATED MOTION AND ORDER TO EXTEND                 MILLER NASH GRAHAM & DUNN LLP
                                                                          AT T OR NE YS AT L AW
     BRIEFING SCHEDULE ON A MOTION FOR SUMMARY                    T: 206.624.8300 | F: 206.340.9599
                                                                                 P I ER 7 0
     JUDGMENT- 3                                                  2 8 0 1 ALAS K AN W AY, SUI T E 3 0 0
                                                                  SE AT T LE , W ASHI NGT ON 9 8 1 2 1
